Citation Nr: 0907546	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain with left radiculopathy, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to 
October 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the Veteran's disability 
evaluation for a chronic low back strain with left 
radiculopathy to 20 percent.  The Veteran argues he warrants 
a higher evaluation.

In February 2009, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the February 2009 hearing, the Veteran testified that his 
service-connected low back disorder had worsened since the 
last VA examination in May 2006.  See Transcript at page 19.  
Thus, a new examination is warranted.  See VA O.G.C. Prec. 
Op. No. 11-95 (April 7, 1995) (another VA examination is 
required when disability in question has undergone an 
increase in severity since the time of the last VA 
examination); see Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The May 2006 VA examination report for the spine indicates 
that the examiner ordered the Veteran to undergo a fee-basis 
electromyography/nerve conduction study to determine the 
cause of the Veteran's lower extremity peripheral neuropathy.  
A fee-basis test entails the Veteran having the test done by 
a non-VA facility but VA pays for it.  The examiner noted 
that attempts to contact the Veteran had been unsuccessful.  
In the August 2008 supplemental statement of the case, the RO 
informed the Veteran of the fact that he never underwent the 
test.  Significantly, in October 2008, the Veteran claimed 
that he had undergone the electromyography, and he reiterated 
that assertion at his February 2009 hearing.  See Transcript 
at page 18.  The electromyography test results are not in the 
claims file, and VA should obtain them and associate the 
record with the claims file.  Nevertheless, the Board will 
request that the Veteran undergo a new study in connection 
with his assertion that his disability has worsened since 
2006 to determine the etiology of any current peripheral 
neuropathy or radiculopathy.

Of record are the Veteran's VA treatment records up until 
July 2008.  Any outstanding clinical records since that time 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
provide the approximate date he underwent 
the VA electromyography/nerve conduction 
study.  He should also be notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

2.  The RO should obtain the results of 
the VA electromyography/nerve conduction 
study associated with the May 2006 VA 
examination, as well as all VA clinical 
records dated after July 2008 from the 
Beckley VA Medical Center, and associate 
these records with the claims file.  

3.  The RO should contact the veteran's 
employer and secure his attendance record 
since May 2006, as well as any medical 
records documenting absences due to a low 
back disorder.

4.  The RO should schedule the veteran for 
a VA neurological examination to determine 
the nature and extent of his service-
connected chronic low back strain with 
left radiculopathy in accordance with the 
latest pertinent AMIE worksheets.  The 
claims folders with a copy of this remand 
are to be made available to the examiner 
prior to the examination.  All indicated 
tests, to include range of motion studies 
and an electromyography/nerve conduction 
study, must be accomplished.

The report must address the range of 
thoracolumbar motion with notations as to 
the point in any arc of motion at which 
the Veteran experiences pain.  The 
physician must identify and completely 
describe any other current symptomatology, 
including any functional loss due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse as to the thoracolumbar spine.  The 
physician should inquire as to whether the 
Veteran experiences flare-ups as to the 
disability.  If so, to the extent 
possible, any additional functional loss 
or limitation of motion during such flare-
ups should be described.  If this is not 
feasible, the physician should so state.  
The examiner is to comment on the etiology 
of any radiculopathy shown in the 
electromyography/nerve conduction study 
results.  The examiner should distinguish 
any radicular pain caused by the low back 
strain from that caused by other factors 
to include his non-service connected 
diabetes.  A complete rationale must be 
provided for any opinion(s) offered.

5.  Thereafter, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  The RO should then readjudicate the 
Veteran's claim of entitlement to an 
evaluation in excess of 20 percent for a 
chronic low back strain with left 
radiculopathy.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


